Exhibit 10.19.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of this 2nd
day of July, 2014, by and between FutureFuel Chemical Company, a Delaware
corporation (“Company”) and Paul M. Flynn, an individual resident of Missouri
(“Flynn”), with Company and Flynn referred to collectively herein as the
“Parties” and individually as a “Party”.

 

Recitals

 

A.     Company is a manufacturer of premium biofuels and custom and specialty
organic chemicals from its facility in Batesville, Arkansas. Company has its
corporate headquarters in Clayton, Missouri.

 

B.     Flynn is a global business executive with 25 years of international
experience in over 30 countries in the chemistry and biotech industry. The
Parties acknowledge that Flynn is foregoing lucrative current employment and
potential career advancement with his current employer in order to take a
position with Company and the compensatory provisions of this Agreement are
designed in part to recognize such circumstances.

  

C.     The Parties have agreed that Company shall employ Flynn as its Executive
Vice President of Business and Marketing, responsible for leading business
operations and marketing for Company, all on the terms and conditions set forth
herein.

 

Agreement

 

The premises having been considered and with acknowledgment of the mutual
promises and of other good and valuable consideration herein contained, the
Parties, intending to be legally bound, hereby agree as follows:

 

1.     Duties of Employment. Flynn shall perform his duties as Executive Vice
President of Business and Marketing of Company, reporting directly to Company’s
chief executive officer, currently Paul A. Novelly. Flynn will devote his entire
business time and attention to this position with Company and will perform such
duties as may be required of him. Flynn shall not, without the prior written
consent of Company, directly or indirectly, render services of a business or
professional nature to any other person or firm during the term of this
Agreement.

    

2.     Term of Employment. Company shall employ Flynn as its Executive Vice
President of Business and Marketing commencing on August 1, 2014 through
July 31, 2015 (the “Initial Term”). This Agreement may not be terminated during
the Initial Term except for Flynn’s death or disability (as defined below);
discharge of Flynn by Company for Cause (as defined below); Flynn’s resignation
for Good Reason (as defined below) or the consummation of a transaction
resulting in a Change of Control (as defined below). Following the Initial Term,
this Agreement automatically renews itself for successive one year periods (each
a “Renewal Term”) unless either Party notifies the other in writing at least 90
days prior to expiration of the Initial Term or the then current Renewal Term,
as applicable, of its intent to terminate this Agreement, in which event this
Agreement terminates at the end of the Initial Term or such Renewal Term, as
applicable.

   

 
 

--------------------------------------------------------------------------------

 

 

3.     Compensation.  

 

3.1.     Base Salary. For all services rendered by Flynn while employed under
this Agreement, Flynn shall be paid a base salary of $208,000 per year (“Base
Salary”), annualized, effective August 1, 2014, and paid pursuant to Company’s
payroll schedule for salaried employees. Flynn’s Base Salary shall be reviewed
by Company on an annual basis for possible increases per the normal course of
Company’s business. Company reviews management compensation on an annual basis
near the end of each calendar year. Accordingly, the first annual review of
Flynn’s Base Salary shall occur during 2015. Any increase in Flynn’s Base Salary
shall not serve to limit or reduce any other financial obligation of Company to
Flynn under this Agreement. Flynn’s Base Salary shall not be materially reduced
after any such increase, except as otherwise permitted under Section 5.7(ii)
below.

 

3.2.     Annual Cash Bonus. In addition to Base Salary, Company shall pay Flynn
an annual cash bonus (“Annual Cash Bonus”), which for 2014 will be a minimum of
$92,000.00 (Ninety Two Thousand Dollars) prorated over the number of months
employed in calendar year 2014. Payment of any Annual Cash Bonus shall be made
by no later than the end of the first quarter of the year following the year in
which such Annual Cash Bonus accrued. After the Initial Term, Flynn shall be
paid an Annual Cash Bonus in the minimum amount of $92,000, with any amount in
excess thereof to be determined by Company in the normal course of its business.
In the event of Flynn’s death or disability (each as defined herein) during the
term of this Agreement, Flynn’s Annual Cash Bonus for the year of his death or
disability shall be deemed earned monthly on a prorated basis through the date
of his death or disability and such prorated amount shall be paid to Flynn, his
estate or legal representative within 30 days following the date of death or
disability.

 

3.3.     Equity Compensation. Upon final execution of this Agreement by the
Parties, Company shall make an immediate grant to Flynn of 125,000 shares of
FutureFuel Corp. common stock (the “Restricted Shares”). The grant of Restricted
Shares is long term incentive compensation to Flynn, with the following vesting
schedule to apply:

 

3.3.1.     Upon Flynn’s commencement of employment on August 1, 2014, he will be
vested on that day with 25,000 Restricted Shares;

3.3.2.     If this Agreement has not earlier terminated, then upon Flynn’s one
year anniversary of employment with Company, he will vest in another 25,000
Restricted Shares;

3.3.3.     If this Agreement has not earlier terminated, then upon Flynn’s
second anniversary of employment with Company, he will vest in another 25,000
Restricted Shares;  

3.3.4.     If this Agreement has not earlier terminated, then upon Flynn’s three
year anniversary of employment with Company, he will vest in another 25,000
Restricted Shares; and

 

 
2

--------------------------------------------------------------------------------

 

 

3.3.5.     If this Agreement has not earlier terminated, then upon Flynn’s four
year anniversary of employment with Company, he will vest in the final 25,000
Restricted Shares;

 

provided further, however, that (i) all 125,000 Restricted Shares shall be
eligible for voting and dividend payments prior to vesting, and (ii) upon
Flynn’s death or disability during the term of this Agreement, all 125,000
Restricted Shares shall vest automatically.

 

3.4.     401(k) Plan. During the term of this Agreement, Flynn shall be eligible
to participate in Company’s 401(k) defined contribution plan (the “401(k) Plan”)
on the same terms and conditions applicable to all full-time employees of
Company. The 401(k) Plan currently requires 1,000 Hours of Service, as that term
is defined in the 401(k) Plan, to the Company prior to the employee being
eligible to participate and provides that Company will match 100% of the
employee’s elective deferrals up to 6% of the employee’s eligible compensation,
subject in all cases to IRS limitations and regulations. Because Flynn is not
immediately eligible to participate in the 401(k) Plan, Company, at its own
discretion, may increase Flynn’s Annual Cash Bonus as consideration for such
circumstance.

  

4.     Work Location. Flynn’s primary office location shall be in Clayton,
Missouri. Flynn shall spend approximately 50% of his time in target travel to
Batesville, AR, as well as to customer locations and industry-related trade
shows and events. Company shall reimburse Flynn for all reasonably incurred
travel and accommodation expenses to Batesville, AR and other locations
necessitated by the carrying out of his duties as Executive Vice President of
Business and Marketing. In addition, Flynn shall be provided regular access to a
corporate aircraft provided by Company at its expense for Flynn’s travel to
Batesville, in each case upon prior approval by Company’s Chief Executive
Officer. Flynn’s employment with Company shall not be contingent at any time on
any requirement that he relocate to Batesville, AR.

   

5.     Termination and Change of Control.

  

5.1.     Termination for Cause. Company may terminate this Agreement, in its
sole discretion, at any time “for cause,” the grounds for which are defined in
Section 5.2 below. In the case of termination for cause, Company shall have no
obligation to Flynn for salary, bonus, or other compensation or any other form
of benefits under this Agreement except for: (i) Base Salary earned prior to the
effective date of termination, (ii) vested benefits Flynn has accrued under the
401(k) Plan or other ERISA plans provided by Company to all its employees, or
(iii) other benefits mandated under state or federal law for terminated
employees (such as COBRA health benefits). In the case of termination for cause,
Company shall reimburse Flynn for all appropriately documented expenses incurred
by Flynn prior to the termination date that are otherwise reimbursable to Flynn
under this Agreement or Company policy. Upon any termination for cause, any
unvested Restricted Shares shall lapse and Flynn shall have no further rights or
privileges with respect thereto.

  

 
3

--------------------------------------------------------------------------------

 

 

5.2.     Definition of Cause. “Cause” means (i) the willful and intentional
failure of Flynn to perform substantially his duties with Company (other than
such failure resulting from incapacity due to physical or mental illness or
following Flynn’s delivery of a Notice of Termination for Good Reason) after a
written demand for substantial performance is delivered to Flynn by Company’s
Chief Executive Officer or Board of Directors that specifically identifies the
manner in which Company believes Flynn has so willfully or intentionally failed
to perform, (ii) having willfully committed fraud or otherwise acting in a
willful and intentional manner to harm the Company, (iii) committing a felony
crime, (iv) engaging in gross misconduct that is materially and demonstrably
injurious to Company, or (v) willful violation by Flynn of the provisions of
Section 8 below.

  

5.3.     Definition of Willful. For purposes of this Agreement, no act, or
failure to act, on the part of Flynn shall be considered “willful” unless it is
done, or omitted to be done, by him in intentional bad faith or without
reasonable belief that his conduct was in the best interests of Company.

 

5.4.     Automatic Termination for Death or Disability; Payments on Death.
Flynn’s employment with Company and this Agreement shall terminate automatically
upon Flynn’s death or “disability” (as defined immediately below). Upon Flynn’s
death, the following payments shall be made by Company to Flynn’s estate or
legal representative, payable within thirty (30) days after the date of death:
(i) accrued but unpaid Base Salary through the date of death, (ii) Flynn’s
accrued unpaid vacation pay through the date of death in accordance with
standard Company policy, and (iii) Annual Cash Bonus payable pursuant to
Section 3.2 above. Additionally, Company promptly shall cause any remaining
unvested Restricted Shares under Section 3.3 above to be tendered to Flynn’s
estate or personal representative.

 

5.5.     Definition of Disability. “Disability” means Flynn’s permanent
inability to perform the essential functions of his job because of mental or
physical impairment, illness or injury for a period in excess of (i) ninety (90)
consecutive days, or (ii) one hundred eighty (180) non-consecutive days in any
twelve (12) month period, confirmed by the written statement of a licensed and
practicing physician in the State of Missouri, or Flynn’s condition entitles him
to permanent disability benefits under any long term disability insurance or
benefit plan provided by Company; subject in each case, however, to any
obligation of the Company to provide reasonable accommodation to Flynn as a
result of such disability pursuant to the Americans with Disabilities Act (ADA)
or any similar state statute.

  

5.6.     Payments upon Disability. Upon Flynn’s disability, the following
payments shall be made by Company to Flynn or Flynn’s legal representative, as
applicable, payable within thirty (30) days after the date of disability:
(i) accrued but unpaid Base Salary through the date of disability, (ii) Flynn’s
accrued unpaid vacation pay through the date of disability, if any, and
(iii) Annual Cash Bonus payable pursuant to Section 3.2 above. Additionally,
Company promptly shall cause any remaining unvested Restricted Shares under
Section 3.3 above to be tendered to Flynn or his legal representative, as
applicable.

  

 
4

--------------------------------------------------------------------------------

 

 

5.7.     Definition of Good Reason. “Good Reason” means Flynn’s resignation of
employment with Company as a result of one or more of the following reasons:
(i) the assignment to Flynn of duties materially inconsistent with Flynn’s
position as Executive Vice President of Business and Marketing, or materially
inconsistent with applicable laws, or which constitute a material diminution in
Flynn’s position, authority, responsibilities or duties; (ii) Company materially
reduces Flynn’s Base Salary or the benefits provided by Company and/or its
subsidiaries to Flynn, other than any such reduction that affects, or that is
similar to a change in benefits that affects, all other similarly situated
executives of Company; or (iii) a material breach by Company of its obligations
under this Agreement.

 

5.8.     Notice of Termination for Good Reason. There can be no resignation by
Flynn for Good Reason unless Flynn promptly delivers to Company written notice
of his resignation for Good Reason after the occurrence of any such event. Such
resignation by Flynn will not be effective until the 30th day following
Company’s receipt of such written notice and such resignation shall not be
deemed to be for “Good Reason” hereunder unless the circumstance giving rise to
Flynn’s resignation remains uncured by Company at the end of such 30-day period.
Flynn’s delivery of a notice of termination for Good Reason shall not affect
Flynn’s entitlement to severance payments, including but not limited to, Base
Salary, Annual Cash Bonuses, Restricted Stock, 401(k) plan or other benefits
provided hereunder upon a termination of employment for Good Reason.

 

5.9.     Voluntary Resignation. Notwithstanding anything to the contrary herein,
Flynn at any time voluntarily may resign his employment with Company without
Good Reason by providing sixty (60) days prior written notice to Company
(“Voluntary Resignation”). In the event of Flynn’s Voluntary Resignation,
Company shall have no obligation to Flynn for salary, bonus, or other
compensation or any other form of benefits under this Agreement except for:
(i) Base Salary earned prior to the effective date of such resignation,
(ii) vested benefits Flynn has accrued under the 401(k) Plan or other ERISA
plans provided by Company to all its employees, or (iii) other benefits mandated
under state or federal law for terminated employees (such as COBRA health
benefits). In the case of Flynn’s Voluntary Resignation, Company shall reimburse
Flynn for all appropriately documented expenses incurred by Flynn prior to the
termination date that are otherwise reimbursable to Flynn under this Agreement
or Company policy. Upon the effective date of Voluntary Resignation, any
unvested Restricted Shares shall lapse and Flynn shall have no further rights or
privileges with respect thereto.

 

5.10.     Change of Control For purposes of this Agreement, “Change of Control”
of the Company shall be deemed to have occurred at such time during the term of
this Agreement or within any period of nine (9) months following a Company
Voluntary Termination (as defined in Section 5.12 below) as: (i) Change in
Ownership: any person, entity, entities or group of persons (a “Person”), other
than (a) the current owners of Company, (b) Apex Oil Company, Inc., a Missouri
corporation (“Apex”), or (c) any Person controlling, controlled by or under
common control with Apex, including without limitation Paul A. Novelly
(“Novelly”), Novelly’s family members or any trust created by or for the benefit
of Novelly or his family members (collectively, “Permitted Owners”), is or
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of Company representing more than
50% of Company’s outstanding voting securities or rights to acquire such
securities, whether by agreement, merger or otherwise; or (ii) Sale: any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of Company other than to
Permitted Owners; or (iii) Liquidation: a plan of complete liquidation or
dissolution of Company or an agreement for the complete liquidation or
dissolution of Company is approved and completed.

  

 
5

--------------------------------------------------------------------------------

 

 

5.11.     Change of Control; Minimum Value. In the event of a Change of Control,
Flynn immediately and automatically shall be vested in and entitled to all
125,000 of the Restricted Shares; provided, however, that if upon the occurrence
of a Change of Control (i) the value of the Restricted Shares is not equal to or
greater than Two Million Five Hundred Thousand Dollars ($2,500,000) (“Minimum
Value”), or (ii) the value of the rights to payment, equity securities or
consideration to which Flynn will be entitled to receive on account of the
Restricted Securities as a result of completion of the transaction precipitating
the Change of Control is not equal to or greater than the Minimum Value, then
Company promptly shall pay immediately to Flynn the amount of any such shortfall
by company check or wire transfer to an account designated by Flynn.

  

5.12.     Company Voluntary Termination. Company voluntarily may terminate this
Agreement (i) by written notice to Flynn at least 90 days prior to expiration of
the Initial Term or any Renewal Term as specified in Section 2 above, in which
case the termination of employment will be effective as of the last day of the
Initial Term or Renewal Term, as applicable, or (ii) by written notice to Flynn
of the Company’s voluntary termination without cause at any time after the end
of the Initial Term, in which case the termination of Flynn’s employment will be
effective immediately upon notice (each, a “Company Voluntary Termination”).
Payments by Company in the event of such termination are specified in Section 6
immediately below.

 

6.     Severance Benefits. In the event of termination of this Agreement either
(i) by a Company Voluntary Termination, or (ii) by Flynn with Good Reason at any
time during the term of this Agreement, (either, a “Selective Termination”),
Flynn shall receive severance benefits as described below in this Section 6,
with the intent to provide Flynn a reasonable degree of economic security for a
career transition.

 

6.1.     Selective Termination by Company. In the event of a Company Voluntary
Termination, Flynn shall be entitled to immediate vesting of 50% of the balance
of unvested Restricted Shares existing at the time of termination without any
restrictions and Company shall cause such designated portion of the unvested
Restricted Shares to be immediately tendered to Flynn. In addition, upon the
occurrence of a Company Voluntary Termination, Flynn will continue to receive
his Base Salary described in Section 3 above for a period of six (6) months
immediately following any such termination (the “Severance Period”). If Flynn is
eligible for and elects to receive continuation group health coverage mandated
by Section 4980B of the Internal Revenue Code or similar state laws (“COBRA”)
during the Severance Period, Flynn shall be responsible for paying the COBRA
premiums, provided that Company shall reimburse Flynn for the amount of such
COBRA premiums.

  

 
6

--------------------------------------------------------------------------------

 

 

6.2.     Selective Termination by Flynn for Good Reason. For Selective
Termination by Flynn for Good Reason, Flynn shall be entitled to immediate
vesting of all 125,000 of the Restricted Shares, without any restrictions and
Company shall cause any previously unvested Restricted Shares to be immediately
tendered to Flynn. In addition, upon the occurrence of a Selective Termination
by Flynn for Good Reason, Flynn will continue to receive his Base Salary for a
six (6) month Severance Period. If Flynn is eligible for and elects to receive
COBRA benefits during such Severance Period, Flynn shall be responsible for
paying the COBRA premiums, provided that Company shall reimburse Flynn for the
amount of such COBRA premiums.

 

6.3.     Termination by Flynn at End of Initial Term or Renewal Term. If Flynn
should elect to terminate this Agreement at the end of any Initial Term or
Renewal Term by providing notice in writing as required in Section 2 herein
(except in the case of a Termination for Good Reason, Death or Disability),
Company shall have no obligation to Flynn for salary, bonus, or other
compensation or any other form of benefits under this Agreement except for:
(i) Base Salary earned prior to the effective date of such termination,
(ii) vested benefits Flynn has accrued under the 401(k) Plan or other ERISA
plans provided by Company to all its employees, or (iii) other benefits mandated
under state or federal law for terminated employees (such as COBRA health
benefits). In the case of Flynn’s election to terminate at the end of the
Initial Term or Renewal Term, Company shall reimburse Flynn for all
appropriately documented expenses incurred by Flynn prior to the termination
date that are otherwise reimbursable to Flynn under this Agreement or Company
policy. Upon the effective date of termination of this Agreement, any unvested
Restricted Shares shall lapse and Flynn shall have no further rights or
privileges with respect thereto.

 

As a condition precedent to Company’s obligations (if any) to make severance
payments described in this Section 6 or to provide consideration or distribute
Restricted Shares to Flynn as a result of his disability or a Change of Control,
Flynn shall execute and deliver to Company a General Release in the form
attached hereto as Exhibit A. To the extent any such cash payment or continuing
benefit to be provided is not nonqualified deferred compensation subject to Code
Section 409A, as determined by Company in its sole discretion, then such payment
or benefit shall commence upon the first scheduled payment date immediately
after the date the release is executed and no longer subject to revocation (the
“Release Effective Date”).

 

7.     Benefits. During the term of this Agreement, Flynn will be entitled to
participate in all of Company’s benefit programs for which managerial employees
of Company are generally eligible (including with respect to paid time off, sick
days and paid Company holidays) in accordance with the terms and conditions of
such programs as the same may be amended or modified from time to time. A
summary of these benefit plans is attached hereto, and incorporated herein, as
Exhibit B. In addition. Flynn shall be entitled to the following paid vacation
benefits, consistent with that provided to an experienced management executive
such as Flynn, of four weeks per calendar year commencing with 2015, with an
agreed amount of six (6) paid vacation days during the remainder of 2014.

  

 
7

--------------------------------------------------------------------------------

 

  

8.     Required Confidentiality. For so long as Flynn remains employed by
Company and for a period of two (2) years after termination of his employment
with Company for any reason, Flynn will not at any time, in any fashion, form or
manner, either directly or indirectly, divulge, disclose, or communicate to any
person, firm, corporation, partnership or other entity, in any manner
whatsoever, any information of any kind, nature, or description concerning any
matters affecting or relating to the business of Company, including, but not
limited to, the names, identities or any other identifying information of any of
Company's suppliers, customers or prospective customers or any other information
concerning the business of the Company, its pricing structure for goods and
services, its manner of operation, its financial history, status, margins,
profits and losses and the like, its plans, or any other data of any kind,
nature, or description, without regard to whether any or all of the foregoing
matters would be deemed confidential or material. Flynn shall not disclose to
Company or use for Company’s benefit any protected confidential information in
violation of any agreement with a former employer.

  

9.     Company Records. All books, records, files, forms, reports, accounts and
documents relating in any manner to Company’s business, suppliers, customers or
prospective customers, whether prepared by Flynn or anyone else, and regardless
of when or how Flynn came into possession of such documents, shall be the sole
and exclusive property of Company and shall be returned by immediate delivery to
Company upon Flynn’s termination of employment or other association with Company
for any reason, or if later discovered, upon Flynn’s obtaining knowledge of the
unauthorized possession thereof.

  

10.     Integration. This Agreement sets forth the entire agreement between the
Parties with regard to the subject matter hereof. All prior agreements, letters
of intent and covenants, express or implied, oral or written, with respect to
the subject matter hereof, are hereby superseded by this Agreement. This is an
integrated agreement. Should the language of this Agreement conflict with any
Company manual or memorandum, the language of this Agreement shall control
unless the external document specifically states that it shall act as a
modification of Company employment contracts and Flynn consents to this
modification.

  

11.     Non−Assignability by Executive. This is a personal service contract
which must be performed by Flynn and, as such, performance hereof may not be
assigned or subcontracted without the express written consent of Company.

  

12.     Severability. If any provision of this Agreement is found or declared to
be invalid or unenforceable by any court or other competent authority having
jurisdiction, such finding or declaration shall not invalidate any other
provision hereof, and this Agreement shall thereafter continue in full force and
effect except that such invalid or unenforceable provision shall be interpreted
and reformed in a reasonable manner by said court or competent authority having
such jurisdiction; provided that, if such court or competent authority is unable
or unwilling to effect such reformation, such provision shall be deemed deleted
to the same extent as if it had never existed, as said court or other competent
authority having jurisdiction may determine.

    

13.     Modification. Except as otherwise provided in this document, this
Agreement may be modified, superseded, or voided only upon the written and
signed agreement of both Parties. Further, the physical destruction or loss of
this document shall not be construed as a modification or termination of the
Agreement contained herein.

   

 
8

--------------------------------------------------------------------------------

 

 

14.     Acknowledgements. Each party acknowledges that he/she/it has had an
adequate opportunity to read and study this Agreement, to consider it, to
consult with attorneys if he/she/it has so desired.

  

15.     Method of Notice. Any notice required under this Agreement shall be
given in writing, except as otherwise provided, as follows:

 

Notice To Company. All notices to be given to Company shall be communicated to:
Paul A. Novelly, 8235 Forsyth Boulevard, 4th Floor, Clayton, Missouri 63105; and

 

Notice To Flynn. All notices to be given to Flynn shall be communicated to: Paul
M. Flynn, 17714 Drummer Lane, Chesterfield, Missouri 63005;

  

or in each case to such other address as a Party may identify by subsequent
written notice to the other in compliance with this Agreement.  

 

16.     Exclusive Jurisdiction, Venue. The Parties, by entering into this
Agreement, submit to jurisdiction in the Circuit Court of the County of St.
Louis, Missouri for adjudication of any disputes and/or claims between the
parties under this Agreement. Furthermore, the parties hereby agree that the
courts of St. Louis County, Missouri shall have exclusive jurisdiction over any
disputes between the parties relative to this Agreement, whether said disputes
sound in contract, tort, or other areas of the law.

   

17.     Governing Law. It is intended that this Agreement be valid and
enforceable under the laws of the State of Missouri, and that the laws of
Missouri shall govern the Agreement's interpretation.

  

18.     Counterparts; Facsimile Execution. This Agreement may be executed by the
Parties on separate counterparts and all such counterparts so executed
constitute one agreement binding on the Parties notwithstanding that all Parties
are not signatories to the same counterpart. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile or
other electronic transmission in portable document format is to be treated as an
original document. The signature of any Party thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any Party, any facsimile or electronically
transmitted document is to be re-executed in original form by the Parties who
executed the facsimile or electronically transmitted document. No Party may
raise the use of a facsimile machine or computer or the fact that any signature
was transmitted electronically as a defense to the enforcement of this Agreement
or any amendment or other document executed in compliance with this Section.

     

19.     Flynn Representations and Warranties; Indemnification.

 

19.1.     No Conflict or Violation. Neither the execution and delivery of this
Agreement by Flynn, nor performance by Flynn of his employment duties hereunder
nor compliance by Officer with any other provision hereof will result in: (i) a
breach of or default under any term, condition or provision of any agreement
(including any employment, non-competition or confidentiality agreement) to
which Flynn is a party or by which he is bound or affected, or an event which,
with the giving of notice, lapse of time or both, would result in any such
breach or default; (ii) to Flynn’s knowledge, a violation of any agreement,
order, judgment, writ, injunction, decree or award to which Flynn is a party or
to which he is subject, or an event which, with the giving of notice, lapse of
time or both, would result in any such violation; or (iii) to Flynn’s knowledge,
any person, firm or entity having the right to enjoin, rescind or otherwise
prevent or impede the transactions or activities contemplated hereby, to obtain
damages from Flynn or to obtain any other judicial or administrative relief as a
result thereof.

   

 
9

--------------------------------------------------------------------------------

 

 

19.2.     Litigation or Proceedings.  There is no litigation, investigation or
other proceeding by or before any court or governmental authority or before any
arbitrator pending or, to Flynn’s knowledge, threatened against or directly
affecting Flynn. Flynn has not been charged with, and to his knowledge he is not
under investigation with respect to, any charge which has not been resolved
concerning any violation of any federal, state or local law or regulation. No
judgment, order, writ, injunction, decree or assessment or other command of any
court or other governmental authority or arbitrator affecting Flynn or Flynn’s
assets or properties has been entered which is presently in effect. There is no
action, suit, proceeding, hearing, arbitration, investigation, inquiry,
complaint, charge, judgment, order or decree pending or, to Flynn’s knowledge,
threatened against Flynn which challenges the validity of this Agreement or the
transactions or activities contemplated hereunder.

  

19.3.     No Consent or Approval Required.  No consent, approval or
authorization of any person, firm or entity and no declaration, filing or
registration with any governmental authority or other person, is required to be
made or obtained by Flynn in connection with the execution, delivery and
performance by Flynn of this Agreement.

    

19.4.     Indemnification. Flynn hereby unconditionally agrees to protect,
defend, indemnify and hold harmless Company and Company’s past, present and
future officers, directors, shareholders, employees, agents, attorneys and
representatives, and their successors and assigns (collectively, “Company
Releasees”), from and against any and all claims, causes of action, suits,
proceedings, judgments, orders, damages, decrees or injunctions, losses,
penalties, amounts paid in settlement and reasonably incurred costs, expenses
and fees (including reasonable attorneys’ fees and court costs) incurred, paid
or sustained by Company Releasees or any of them, in each case in connection
with, arising out of, based upon, relating to or otherwise involving: (i) any
misrepresentation or breach of warranty by Flynn in this Agreement; or (ii) any
employment, confidentiality or other restrictive agreement with any prior
employer.

 

[Signatures on following pages]

 

 
10

--------------------------------------------------------------------------------

 

    

IN WITNESS WHEREOF and acknowledging acceptance of the foregoing, Company and
Flynn affix their signatures hereto as of the date and year first written above.

 

 

 

PAUL M. FLYNN

 

 

 

 

 

 

 

 

 

 

/s/ Paul M. Flyyn

 

Paul M. Flynn

 

 

 

 

 

 

 

“COMPANY”

 

 

    FUTUREFUEL CHEMICAL COMPANY                     By: /s/ Paul A. Novelly  
    Paul A. Novelly, CEO            

 

 
11

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A TO EMPLOYMENT AGREEMENT

 

GENERAL RELEASE

 

This General Release (“Release”) is made and entered into by and between Paul M.
Flynn (“Officer”) and FutureFuel Corp. (collectively, with its direct and
indirect subsidiaries, including FutureFuel Chemical Company, “Company”).

 

     WHEREAS, Officer’s employment with Company ended on           ; 20___ and

 

WHEREAS Officer and Company wish to commemorate the agreement between them
related to Officer’s separation from employment and to resolve all other matters
between and among them related to the employment of Officer and his separation
from employment;

 

NOW THEREFORE, for and in consideration of the covenants and understandings set
forth herein, and for other good and valuable consideration, which each party
hereby acknowledges, it is agreed as follows:

 

1.     Termination of Employment. Officer has terminated his employment with
Company effective                , 20___. Company shall be obligated to pay to
Officer those amounts specified in Section [5.5, 5.9, 5.10 and/or 6] of that
certain Employment Agreement dated June ___, 2014 between FutureFuel Chemical
Company and Officer (“Employment Agreement”). The terms and provisions of the
Employment Agreement are incorporated herein by this reference. Capitalized
terms used but not defined in this Release shall have the meanings ascribed to
them in the Employment Agreement.

 

2.     COBRA Reimbursement. Pursuant to Sections 6.1 and 6.2 of the Employment
Agreement, Company has agreed to reimburse Officer’s COBRA premiums, if any,
incurred during the specified Severance Period following a Selective
Termination.

 

3.     Full Settlement Amount. The aforementioned payments and benefits
specifically identified in Paragraphs 1 and 2 immediately above, plus Company
reimbursement to Officer for all appropriately documented expenses incurred by
Officer prior to the date of his termination of employment reimbursable to
Officer under the Employment Agreement or Company policy (collectively, the
“Company Payments”) constitute the full and entire amount of payment and
benefits by the Company that may be due under this Release or the Employment
Agreement. Notwithstanding the foregoing, nothing contained in this Release is
intended to, nor does it, limit, impair or otherwise modify or affect Officers’
rights as a participant in Company’s 401(k) Plan.

 

4.     Non-Competition and Non-Disclosure Restrictions.

 

(a)     Officer understands and agrees that he has obtained material non-public
information concerning Company, its management, financial condition and
business, whether written, oral or in electronic format, (including, but not
limited to, confidential information regarding Company’s sales and financial
information, supplier, customer and marketing information, personnel
information, strategic planning and related information, non-public methods of
doing business, and trade secrets and other non-public information regarding
manufacturing processes and methods) which Officer and Company agree is
protected “Confidential Information”. Officer agrees not to disclose, at any
time except in furtherance of work for Company, any Confidential Information.

  

 
A - 1

--------------------------------------------------------------------------------

 

 

(b)     Officer and Company further agree that for a period of six (6) months
following the date of this Release (“Non-Competition Period”), Officer will not,
directly or indirectly, either on Officer’s account or in the service of or for
any other(s), as an officer, director, stockholder, independent contractor,
owner, partner, employee, promoter, consultant, manager, or otherwise,
participate in the promotion, financing, ownership, operation or management of,
or assist in or carry on through a proprietorship, corporation, partnership or
other form of business entity or otherwise, any business activity which is
materially competitive, whether directly or indirectly, with any services or
products offered by, or any business activities pursued by, the Company during
the term of Officer’s employment. A product or business activity will not be
deemed materially competitive with the Company if it does not include or involve
a product or line of business constituting 2% or more of Company’s consolidated
gross revenues.

 

(c)     Officer further agrees that during the Non-Competition Period, Officer
will not, directly or indirectly, in any capacity whatsoever, solicit or accept
any business from any account or customer of Company nor will Officer, directly
or indirectly, solicit or otherwise contact employees of Company regarding
leaving the employ of the Company nor will Officer directly or indirectly employ
any person who leaves the employ of Company after the execution of this Release
without obtaining written approval from the then Chief Executive Officer of the
Company.

 

(d)     It is the intent of the parties to restrain the action of Officer only
to the extent necessary for the protection of the legitimate business interests
of Company. Officer specifically covenants and agrees that should any of the
provisions set forth in this Paragraph 4, under any set of circumstances, be
deemed too broad for that purpose, said provision shall nonetheless be valid and
enforceable to the extent provided by law and necessary for such protection.

 

(e)     Officer further agrees that any violation by Officer of this Paragraph 4
will cause irreparable damage to Company in an exact amount which is impossible
to ascertain, and for that reason Officer further agrees that Company shall be
entitled, as a matter of right, to an injunction from any court of competent
jurisdiction, restraining any further violation of the covenant by Officer
and/or others with whom Officer is associated, either directly or indirectly;
such right to an injunction, however, is cumulative and in addition to whatever
remedies Company may have under applicable law and/or this Release.

 

(f)     Officer agrees that violation of this Paragraph 4 will entitle Company
to an award of its reasonable attorney’s fees and costs incurred protecting the
rights and interests of Company related to such violation. Officer further
agrees that in the event it is finally determined by a Court that Officer has
violated this Release, Officer shall forfeit all unexercised Company stock
options (or the proceeds thereof) held by Officer as of the time of the
contractual violation.

  

 
A - 2

--------------------------------------------------------------------------------

 

 

5.     Non-Disparagement. Officer agrees that he will in no way disparage
Company or its respective current or former officers, directors and/or
employees. Officer further agrees that he will not make or solicit any comments,
statements or the like to the media or to others that may be considered to be
derogatory or detrimental to the good name or business reputation of Company or
the aforementioned persons or entities. Company likewise agrees that it will not
disparage Officer and that it will not make or solicit any comments, statements
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of Officer.

 

6.     Confidentiality of Agreement. Officer agrees to advise Company of any
attempt to compel testimony regarding the terms and conditions of this Release,
the underlying facts and circumstances of this Release, or any payments or other
actions taken by Company pursuant to this Release as soon as practicable, and in
any event prior to so testifying, so as to allow challenge to compelling said
testimony. Officer agrees that if anyone except Officer’s attorneys or
professional tax advisors makes any inquiries concerning the terms and
conditions of this Release, the underlying facts and circumstances giving rise
to this Release or any payments or other actions taken by Company pursuant to
this Release, he will respond only that “the matter was amicably resolved.” This
provision and this Release are entered into by Company based upon the material
express representations of Officer that no publication or public presentation of
the facts or circumstances surrounding Officer’s termination of employment is
planned or pending as a result of disclosure by Officer, his attorney (if any),
physicians, counselors, associates, personal friends, or family members. For
purposes of this Release, “Disclosure” shall mean any communication, including,
but not limited to, conversations, interviews, speeches, articles, writings, or
notes.

 

7.     Release. For and in consideration of the covenants, terms and conditions
set forth in this Release, Officer, for himself and his heirs, personal
representatives and assigns, agrees to and does hereby waive, covenant not to
sue, releases, and forever discharges Company, and each and every one of
Company’s agents, officers, executives, employees, successors, predecessors,
attorneys, trustees, directors, and assigns (hereafter in this Paragraph 7, all
of the foregoing shall be included in the term “Company”), from and with respect
to all claims, charges, demands, damages, causes of action, debts, liabilities,
judgments, and suits of every kind and nature whatsoever, foreseen or
unforeseen, known or unknown, arising prior to the date this Release becomes
effective and including, but not limited to, those in any way related to
Officer’s employment and/or termination of employment with Company. This release
expressly includes, but is not limited to, any claim or cause of action arising
out of tort, contract, equity, implied covenant, invasion of privacy,
defamation, personal injury, wrongful discharge, emotional distress,
discrimination (whether based on race, sex, age, color, national origin,
religion, disability, or any other class protected by law), harassment,
retaliation, claims for workers' compensation benefits, claims for unpaid wages,
any claim under the Age Discrimination in Employment Act, 29 U.S.C. §621 et
seq., 42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. §1981, the
Americans With Disabilities Act, 42 U.S.C. §12101, et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,
the Family Medical Leave Act, 29 U.S.C. § 2601 et seq., the Missouri Human
Rights Act, §213.010 RSMO et seq., any claim under the Fair Labor Standards Act
of 1938, 29 U.S.C. §201 et seq., any claim under Missouri common law, and any
claim under any federal, state or local statute, regulation, constitution, order
or executive order. This Release also expressly includes, but is not limited to,
any claim for attorneys' fees or costs. Officer affirms that he has made no
charge, claim, complaint or action against Company in any government agency or
court and that no such matter is pending. Company and Officer agree that Officer
is not waiving any rights to indemnification, if any, that he may have from
Company for prior acts or omissions during and within the course of his
employment by Company.

  

 
A - 3

--------------------------------------------------------------------------------

 

 

8.     Knowing and Voluntary Waiver. Officer hereby acknowledges that he is
entering into this Release knowingly and voluntarily and understands that he is
waiving valuable rights to which he may otherwise be entitled. Officer hereby
acknowledges that he has been advised to consult with an attorney regarding this
Release. Officer further acknowledges that he can take up to twenty-one (21)
calendar days to execute this Release and fully understands the effect of
signing this document. Officer acknowledges that he will have seven (7) days
after executing this Release in which to rescind it and that the Release will
not become effective (and that he is entitled to no compensation or other
benefits under the Release) until eight (8) days after its execution. Officer
acknowledges that a significant part of the payments and other benefits provided
in this Release are consideration for waiving any claim of age discrimination
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, as amended, 29 U.S.C. §621 et seq.

 

9.     Cooperation. Officer agrees to cooperate in a reasonable manner with
representatives of Company, including counsel, in legal matters for three years
following the execution of this Release. Officer agrees to make himself
available upon reasonable prior notice from Company, or its attorneys, to meet
with and consult with representatives and/or counsel and to be interviewed by
same, to provide documents, to be deposed, to testify at a hearing or trial or
to accede to any other reasonable request by Company in connection with any
threatened legal claim or any lawsuit either currently pending against Company
or any such lawsuit filed after Officer’s separation. Company hereby agrees to
pay Officer’s reasonable and necessary expenses incurred by Officer in complying
with the request for cooperation from Company. In the event that Company
determines that it is necessary to retain counsel to represent Officer, Company
will pay the reasonable attorney’s fees associated with such representation.

 

10.     Injunctive Relief. In the event of a breach or threatened breach of any
of Officer’s duties and obligations under this Release, Company shall be
entitled, in addition to any other legal or equitable remedies Company may have
in connection therewith (including any right to damages that Company may
suffer), to a temporary, preliminary and/or permanent injunction restraining
such breach or threatened breach. Officer agrees that he will pay the reasonable
attorney’s fees, costs and expert fees, as they are incurred by Company, in the
event of a breach or threatened breach of this Release.

  

 
A - 4

--------------------------------------------------------------------------------

 

 

11.     Invalidity of Provisions. In the event that any provision of this
Release is adjudicated to be invalid or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected. To
the extent that any provision of this Release is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited.

 

12.     Governing Law. This Release shall be construed and governed by the laws
of the State of Missouri.

 

13.     Successors and Assigns. This Release shall be binding upon and inure to
the benefit of any successors or assigns of Company. Officer’s rights under this
Release shall not be assignable nor shall Officer’s obligations be delegable.

 

14.     No Waiver. Any delay or failure by Company to exercise a right under
this Release, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right.

 

15.     Entire Agreement. This writing contains the whole and entire agreement
of the parties hereto and supersedes all prior and contemporaneous agreements,
representations and understandings with respect to the subject matter hereof.
There are no other representations, promises or covenants.

 

16.     Amendments. No amendments or variations of the terms or conditions of
this Release shall be valid unless in writing and signed by the parties thereto.

 

17.     Miscellaneous. Separate copies of this document shall constitute
original documents which may be signed separately but which together will
constitute one single agreement.

 

18.     Counterparts; Facsimile Execution. This Release may be executed by the
parties on separate counterparts and all such counterparts so executed
constitute one agreement binding on the parties notwithstanding that all parties
are not signatories to the same counterpart. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile or
other electronic transmission in portable document format is to be treated as an
original document. The signature of any party thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party, any facsimile or electronically
transmitted document is to be re-executed in original form by the parties who
executed the facsimile or electronically transmitted document. No party may
raise the use of a facsimile machine or computer or the fact that any signature
was transmitted electronically as a defense to the enforcement of this Agreement
or any amendment or other document executed in compliance with this Paragraph.

 

[Signatures on following pages]

 

 
A - 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this General Release.

 

I HAVE READ THIS GENERAL RELEASE, UNDERSTANDING ALL ITS TERMS, AND SIGN IT AS MY
FREE ACT AND DEED.

 

 

 

Date:

 

 

 

 

 

 

Paul M. Flynn

 

 

Subscribed and sworn to before me, a Notary Public, this ___ day of
____________, 20____.

 

 

 

 

 

 

Notary Public

My Commission Expires:

 

 
A - 6

--------------------------------------------------------------------------------

 

   

THE UNDERSIGNED HAS READ THIS GENERAL RELEASE, UNDERSTANDING ALL ITS TERMS, AND
SIGNS IT ON BEHALF OF COMPANY AS THE FREE ACT AND DEED OF COMPANY WITH FULL
AUTHORITY TO EXECUTE THIS DOCUMENT ON BEHALF OF COMPANY.

 

 

 

 

FUTUREFUEL CORP.  

                       

Date:

 

 

By:

 

 

 

 

Print Name:

 

 

      Title:    

 

 

Subscribed and sworn to before me, a Notary Public, this ____ day of
_____________, 20____.

 

 

 

 

 

Notary Public

  

My Commission Expires:

  

 
A - 7

--------------------------------------------------------------------------------

 

  

EXHIBIT B TO EMPLOYMENT AGREEMENT

 

Description of Benefits

 

FUTUREFUEL CHEMICAL COMPANY

SUMMARY OF BENEFIT PLANS

 

Health Insurance

 

UnitedHealthcare (UHC) is the provider of our medical and pharmacy insurance
plan. The website for determining physicians and hospitals in the UHC network is
www.uhc.com. On the screen where you are required to select a plan, choose the
UnitedHealthcare Choice Plus network. Medco is the pharmacy network we use.

 

FutureFuel offers two medical plans: Health Savings Account (HSA) Plan with a
high-deductible health plan (HDHP) and PPO Medical Plan. Please refer to the HSA
& PPO benefit summaries for additional information.

 

Once you have enrolled in UHC and received your cards, we encourage you to
register on the UnitedHealthcare website www.myuhc.com to take advantage of the
online tools. You can check claims, request hard copies of medical Explanation
of Benefits (EOBS) instead of electronic copies, view the prescription drug
list, obtain information on the mail order process, request additional cards,
etc.

 

Reimbursement Accounts

 

Reimbursement accounts help you save taxes and meet certain eligible expenses at
the same time. If you elect to participate in one or both reimbursement
accounts, contributions are deducted in equal amounts from your pay throughout
the year. Contributions are made on a pre-tax basis, that is, before Social
Security, federal income tax and, in most cases, state and local income taxes
are withheld

 

The Health Care Reimbursement Account (HCRA) covers eligible medical expenses,
and the Dependent Care Reimbursement Account (DCRA) covers eligible dependent
care expenses. The annual limit for HCRA deductions is $2,500/person and $5,000
for DCRA.

 

Please note: If you enroll in the HSA high deductible medical plan, you cannot
participate in HCRA. However, you can enroll in DCRA.

 

Dental Insurance

 

Guardian is the carrier for dental insurance. To search for a dentist in the
Guardian network, go to www.guardiananytime.com, under "resources" select "find
a provider" (top right-hand corner under Resources), select "find a dentist,"
select "PPO" for the dental plan, select "DentalGuard Preferred" for the dental
network and enter in your zip code.

  

 
B - 1

--------------------------------------------------------------------------------

 

 

Please note: Guardian does not mail cards to employees. To view or print an ID
card, go to www.guardiananytime.com under the “forms and materials” tab. You
will need FutureFuel’s group ID number 464537 to register. If you do not have a
card, you can give the dentist the Group ID No. 464537 along with your SSN or
Member ID number assigned by Guardian.

 

Vision Plan

 

Guardian offers a vision plan through the Davis Network. To check providers in
the Davis network, go to www.guardiananytime.com, click on “Find a Provider” and
then “Find a Vision Provider.” On the next screen, you will need to select Davis
Vision under “Select Your Vision Plan” and complete the remaining information.

 

Please note: Guardian does not mail card to employees. To view or print an ID
card, go to www.guardiananytime.com under the “forms and materials” tab. You
will need FutureFuel’s group ID number 464537 to register. If you do not have a
card, you can give the dentist your SSN or Member ID number assigned by
Guardian.

 

Life and Accidental Death and Dismemberment Insurance

 

Guardian is the carrier for life insurance. Below are the options for employee,
spouse, and child life and accidental death & dismemberment (AD&D) insurance.
AD&D coverage is identical to the life coverage.

 

Company Paid Life and AD&D Insurance

 

Employees receive 1.5 times their annual salary to a maximum of $250,000 in life
and AD&D insurance.

 

Employee Optional Life and AD&D Insurance

 

Employees may purchase additional life and AD&D insurance in $10,000 increments
to a maximum of $500,000. The guarantee issue coverage is up to $150,000.

 

The rate/$1,000 of coverage for the Optional Life and AD&D insurance is shown
below:

 

<30        $0.060          50-54     $0.213

30-34     $0.060          55-59     $0.308

35-39     $0.090          60-64     $0.396

40-44     $0.121          65-69     $0.396

45-49     $0.151          70+        $0.641

 

The amount of coverage for basic and optional life/AD&D insurance coverage
reduces by 35% at age 65 and 50% at age 70.

  

 
B - 2

--------------------------------------------------------------------------------

 

 

Spouse Optional Life and AD&D Insurance

 

Spouse coverage is available only to employees electing Optional Life and AD&D
Insurance, and the spouse benefits cannot exceed 50% of the employee's Optional
Life and AD&D benefit. You can purchase spouse coverage in $5,000 increments to
a maximum of $100,000. The guarantee issue coverage is up to $25,000.

 

The rate/$1,000 of coverage for Spouse Optional Life and AD&D Insurance is based
on the employee's age and shown below:

 

<30        $0.060          50-54     $0.213

30-34     $0.060          55-59     $0.308

35-39     $0.090          60-64     $0.396

40-44     $0.121          65-69     $0.396

45-49     $0.151          70+        $0.641

 

Spouse coverage terminates at age 70.

 

Child Optional Life and AD&D Insurance

 

Child coverage is available only to employees electing Optional Life and AD&D
Insurance, and the child benefit amount cannot exceed 10% of the employee's
amount for voluntary life. You can purchase child voluntary life insurance in
$1,000 increments to a maximum of $10,000.

 

Short-term Disability

 

 

●

Company provides 1,040 hours of short-term disability for an employee’s illness
or injury

 

●

Employees receive 100% of base pay for the first 480 hours, then 60% of base pay
for 560 hours.

 

FMLA

 

 

●

Refer to “employee handbook” for eligibility information

 

Long-term Disability

 

Company provides a 60% annual salary rate with the long-term disability program.
There is a three-month waiting period and no benefits for a disability caused or
contributed to by a pre-existing condition unless the disability starts after
you have been insured under the plan for 12 months.

 

Employees have the option to pay income and payroll taxes on the long-term
disability premiums paid by the company, which would make future disability
payments from the plan tax free for the employee.

  

 
B - 3

--------------------------------------------------------------------------------

 

 

Paid Holidays

 

 

●

Company provides nine paid holidays:

 

New Year’s Day 

Independence Day

Martin Luther King Day Labor Day President's Day Thanksgiving Day Good Friday  
Christmas Day Memorial Day  

                   

401(k) Retirement Plan

 

An employee is eligible to participate in the company's 401(k) plan and company
match on the first day of the quarter following the date the employee has worked
1,000 hours. An employee can contribute up to 90 percent of their salary to the
401(k). FFCC will match the employee's contribution up to 6 percent.

 

You are 100% vested in the employer matching contribution after completing five
years of service. If you leave before completing five years of service, the
percentage of the employer matching contribution you are entitled to is shown
below. You are always 100% vested in the amount you contribute to the 401(k)
plan from your earnings.

 

Years of Service 

 

Percentage

1

2

3

4

5

 

20%

40%

60%

80%

100%

 

 

B - 4